FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                      November 3, 2014

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
IVAN L. SWEETS, SR.,

             Plaintiff - Appellant,

v.                                                        No. 14-8012
                                                 (D.C. No. 2:13-CV-00111-ABJ)
WYOMING DEPARTMENT OF                                      (D. Wyo.)
EMPLOYMENT, WORKERS
COMPENSATION DIVISION; WENDY
SCHULTZ, and all JOHN DOES and
JANE DOES not currently known by
name, to be addressed at a later date,
employees of WYOMING WORKERS
COMPENSATION DIVISION in their
individual and official capacities,

             Defendants - Appellees.


                            ORDER AND JUDGMENT*


Before HARTZ, BALDOCK, and BACHARACH, Circuit Judges.




*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Ivan L. Sweets, Sr. appeals from the district court’s judgment dismissing his

pro se civil-rights complaint under 42 U.S.C. § 1983. We have jurisdiction under

28 U.S.C. § 1291 and affirm the dismissal.

                                  BACKGROUND

      In his complaint Mr. Sweets alleged that in 1997 he injured his left knee while

a prisoner working in the laundry room of the Wyoming State Penitentiary. He filed

a claim with the Wyoming Worker’s Compensation Division (Division) for his

injury, and after his release from prison he underwent surgery on the knee. The

Division initially refused to provide payment for the surgery. But after he

successfully challenged this refusal in the Wyoming Supreme Court, he received an

order from a hearing examiner awarding him all his claimed benefits from the

Division, including reimbursement for the surgery.

      Despite the surgery Mr. Sweets continued to experience problems with his

knee. An orthopedic specialist determined that he required additional surgery.

Mr. Sweets several times requested preauthorization from the Division for payment

of the costs of this additional surgery. His requests were denied until 2010, when an

additional orthopedic specialist recommended further surgery. The Division reversed

its earlier decisions and determined that additional treatment would be compensable.

      In 2011 the Division preauthorized payment for the additional knee surgery.

Before Mr. Sweets could obtain the surgery, however, he was convicted of a felony

and sentenced to a term of imprisonment in the custody of the Wyoming Department


                                         -2-
of Corrections (WDOC). Corizon Health, Inc. (Corizon) provides health care at the

WDOC facility where Mr. Sweets was incarcerated when he filed his complaint.

Mr. Sweets requested treatment for his knee from Corizon. He informed it of his

medical history, including the preauthorization for surgical treatment that he had

received from the Division. According to Mr. Sweets’s complaint, “Corizon stated

that it had contacted Worker’s Compensation concerning the [recommended

treatment] and whether [the Division] had pre-approved payment for this treatment.

[The Division] denied that it had pre-approved payment for this treatment and

therefore refused to provide [Mr. Sweets] with coverage for medical costs related to

this treatment.” R., Vol. I at 11.

      The complaint alleges that the defendants violated his rights to equal

protection and due process under the United States and Wyoming constitutions by

“arbitrarily and capriciously depriv[ing him] of awarded worker’s [compensation]

benefits . . . without first invoking [the] procedural process [required] under

Wyoming law.” Id. He sought compensatory and punitive damages. The defendants

first answered and then moved to dismiss the complaint. Mr. Sweets then moved to

amend, and the district court denied his motion.

      Mr. Sweets subsequently filed a “Request for Production of Documents” with

the district court. Id. at 176. The defendants responded with a motion for stay of

discovery. Before ruling on the discovery issues, the district court entered an order




                                          -3-
dismissing the complaint and denying all pending motions as moot. Mr. Sweets

appealed.

                                       ANALYSIS

       “We review de novo the district court’s grant of a Rule 12(b)(6) motion to

dismiss.” Peterson v. Grisham, 594 F.3d 723, 727 (10th Cir. 2010). “To survive

a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (internal quotation marks omitted). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. Our

review of a dismissal under the Eleventh Amendment is also de novo. See

Peterson v. Martinez, 707 F.3d 1197, 1205 (10th Cir. 2013).

       The district court dismissed Mr. Sweets’s claims against the Wyoming

Department of Employment (now known as the Wyoming Department of Workforce

Services, see Wyo. Stat. § 9-2-2601(k)) and the Division, because these defendants

are agencies of the State of Wyoming and therefore have immunity from suit in

federal court under the Eleventh Amendment to the United States Constitution. In

his opening brief Mr. Sweets does not challenge the district court’s Eleventh

Amendment ruling. He has therefore waived any issue as to that ruling. See City of

Colo. Springs v. Solis, 589 F.3d 1121, 1135 n.5 (10th Cir. 2009) (arguments not




                                            -4-
raised in the opening brief are waived). We affirm the dismissal of the claims against

these governmental defendants.

      The district court likewise dismissed Mr. Sweets’s official-capacity claims

against the only individual defendant named in the complaint, Wendy Schuetz,1 on

the ground that the claims against her in her official capacity—which sought only

damages—were also barred by the Eleventh Amendment. We agree. See

Ellis v. Univ. of Kan. Med. Ctr., 163 F.3d 1186, 1196 (10th Cir. 1998) (the Eleventh

Amendment bars suit for damages against a state official acting in her official

capacity).

      As for the claims against Ms. Schuetz in her individual capacity, the district

court dismissed them on the ground that the complaint contained no factual

allegations showing that she personally engaged in any unconstitutional activity. A

plaintiff alleging a § 1983 claim for denial of his constitutional rights by a natural

person must demonstrate that the defendant was personally involved in the alleged

constitutional violation. See Stewart v. Beach, 701 F.3d 1322, 1328 (10th Cir. 2012).

Because Mr. Sweets failed to allege facts that showed Ms. Schuetz personally

participated in violating his constitutional rights, we affirm the dismissal of

Ms. Schuetz in her individual capacity.




1
     The caption shows her name as “Wendy Schultz,” but the correct spelling is
“Schuetz.”


                                          -5-
       Finally, the district court dismissed the John Doe and Jane Doe defendants. It

reasoned that if they were sued in their official capacities, the Eleventh Amendment

provided them with immunity from suit. And if sued in their individual capacities,

the complaint contained no facts showing that they had personally participated in any

constitutionally impermissible conduct. See Henry v. Storey, 658 F.3d 1235, 1241

(10th Cir. 2011) (Section 1983 “imposes liability for a defendant’s own actions—

personal participation in the specific constitutional violation complained of is

essential.”). We agree and accordingly affirm the dismissal of the John Doe and Jane

Doe defendants.

       Thus, each of the defendants named in Mr. Sweets’s complaint was properly

dismissed. Mr. Sweets argues, however, that the district court should not have

dismissed the action before providing him with an opportunity to conduct discovery.

With the documents he asked defendants to produce, he argues, he could have

discovered which individuals were responsible for denying his constitutional rights,

and could have filed an amended complaint detailing their personal participation in

the deprivation of his rights.

       But there was no whisper of this argument in district court. To be sure,

Mr. Sweets now argues that he sought discovery “to obtain the very facts upon which

the defendants’ motion to dismiss was predicated.” Aplt. Opening Br. at 26. This

argument, however, is made for the first time on appeal. In district court Mr. Sweets

never requested discovery to enable him to amend his complaint. Indeed, he filed no


                                          -6-
response to the defendants’ motion to dismiss, or any other pleading asserting that he

should be afforded discovery to cure any deficiency in his complaint.2

      Mr. Sweets was certainly put on notice of those deficiencies. The motion to

dismiss stated the proposition that “a plaintiff must show the defendant personally

participated in the alleged violation,” R., Vol. I at 64, and argued that because

Mr. Sweets’s complaint did not contain allegations of personal participation, it “[did]

not permit the court to infer more than the mere possibility of misconduct,” id at 65.

      Thus, the district court was left to rule on a facially meritless complaint

undefended by any responsive pleading, accompanied by a discovery request that, to

all appearances, sought discovery on the assumption that the case would move

forward. It is unsurprising, under these circumstances, that the district court denied

the discovery-related motions as moot. Moreover, after the district court granted the

motion to dismiss, Mr. Sweets made no further request for discovery or attempt to

amend his complaint.

      Our general rule is that a pro se party should be given leave to amend after a

dismissal under Rule 12(b)(6). See Knight v. Mooring Capital Fund, LLC, 749 F.3d
1180, 1190 (10th Cir. 2014). But we see no abuse of discretion in the district court’s


2
      After the defendants’ motion to dismiss but before dismissal and before his
discovery request, Mr. Sweets filed a motion for leave to amend his complaint, which
did not request discovery to fix deficiencies in the complaint. The district court
denied his motion to amend because of various defects unrelated to such deficiencies.
He has not appealed this denial.



                                          -7-
failure to sua sponte grant such leave here. The plaintiff should display at least

minimal interest in defending the validity of his claims before the district court is

required to prolong the litigation by giving the plaintiff a second chance to state a

claim.

                                    CONCLUSION
         The judgment of the district court is affirmed. We grant Mr. Sweets’s motion

to proceed IFP, and remind him that he is obligated to continue making partial

payments until the entire fee has been paid.


                                                Entered for the Court


                                                Harris L Hartz
                                                Circuit Judge




                                          -8-